Name: 2008/278/EC: Commission Decision of 26 March 2008 amending Decision 2006/589/EC as regards aviglycine HCl (notified under document number C(2008) 1071) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural policy;  executive power and public service;  health;  marketing
 Date Published: 2008-03-29

 29.3.2008 EN Official Journal of the European Union L 87/15 COMMISSION DECISION of 26 March 2008 amending Decision 2006/589/EC as regards aviglycine HCl (notified under document number C(2008) 1071) (Text with EEA relevance) (2008/278/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular Article 6(3) thereof, Whereas: (1) In accordance with Article 6(2) of Directive 91/414/EEC the United Kingdom received on 27 October 2004 an application from Valent Bioscience, for the inclusion of the active substance aviglycine HCl in Annex I to Directive 91/414/EEC. (2) By Commission Decision 2006/589/EC (2) it was confirmed that, on preliminary examination, the dossier was complete, in that it could be considered as satisfying, in principle, the data and information requirements of Annex II and Annex III to Directive 91/414/EEC. (3) Member States were thereby given the possibility to grant provisional authorisations for plant protection products containing aviglycine HCl, in accordance with Article 8(1) of Directive 91/414/EEC. No Member State has used this possibility. (4) The United Kingdom, as rapporteur Member State, has indicated to the Commission that a detailed examination of the dossier revealed that several additional items of data were still required under Annexes II and III of Directive 91/414/EEC. Accordingly, the dossier can no longer be considered to be complete. (5) The notifier for aviglycine HCl informed the United Kingdom and the Commission of its intention not to support the ongoing evaluation any further and not to submit further data. As a result, it is clear that the dossier will be not completed and that it will thus be impossible for the rapporteur Member State to draft an assessment report concerning aviglycine HCl and distribute it to the Commission, the European Food Safety Authority and the other Member States. The possibility of granting provisional authorisations should therefore be withdrawn. (6) No period of grace for disposal, storage, placing in the market and use of existing stocks of plant protection products containing aviglycine HCl is necessary as no Member State has granted a provisional authorisation for this active substance. (7) Decision 2006/589/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/589/EC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done in Brussels, 26 March 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2007/76/EC (OJ L 337, 21.12.2007, p. 100). (2) OJ L 240, 2.9.2006, p. 9. ANNEX ACTIVE SUBSTANCES CONCERNED BY THIS DECISION No Common Name, CIPAC Identification Number Applicant Date of application Rapporteur Member State 1 Mandipropamid CIPAC-No: not yet allocated Syngenta AG 13.12.2005 AT 2 Meptyldinocap CIPAC-No: not yet allocated Dow AgroSciences 12.8.2005 UK